DETAILED ACTION
This office action is in response to applicant’s communication filed 04/14/2022.
Claims 1-20 have been considered. 
-	Claims 1-20 are pending.
-	Claims 1, 10, and 19 have been amended.
-	No claims have been canceled.
-	No new claims have been added.
-	 Claims 1-4, 6, 10-13, 15, and 19-20 have been rejected as described below. 
-	Claims 5, 7-9, and 14, 16-18 have been indicated to have allowable subject matter. 
- 	 This action is NON-FINAL.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Information Disclosure Statement
Examiner acknowledges the entry of the following documents from applicant:
IDS document(s) filed on 03/30/2022 has/have been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 10, 12-13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garaas (US 20140005819 A1) in view of Tramel (US 20180239334 A1) in further view of Berger (US 20050154481 A1).

Regarding claim 1, Garaas teaches: 
A computer-implemented method for designing a product for manufacture, the method comprising: (Fig. 2 & [0118] teach processor 210 performing the methods.)
determining a set of machining directions for a tool bit of a manufacturing machine; ([0007] teaches a part is defined by a pattern of lines, straight or curved, that can be followed by the laser cutter head as specified by the instructions of the code. The lines of some features are closed so that the feature can be cut from of the material. Unclosed features, e.g., slits, along the edges of the pattern can also be cut; [0009] teaches g-code instructions to effect the execution of the job. CAM output is almost always specific for the laser cutter that performs the g-code instructions. Besides above, abstract, and claim 1 teach modification of a path of a cutter head of a laser cutting machine to cut features according to a pattern from a material. Thus, these teach a determination of a set of machining directions of the tool and then inventive ways to modify the directions as well.)
determining one or more modifications that should be made to … the product based on … the set of machining directions; and generating a design solution for the product ... (Fig. 5A, [0020], [0032], [0078-81] teach identification of problem locations based on ray casting (exemplary method) operations and [0086-89] teach after identifying features that can result in a collision (i.e., design problem for the set of machining directions), the detour path of the cutter head can be determined to avoid such areas, by adopting a "detour strategy". Optimally, the detour strategy avoids using slow head-up and head-down movements. The methods described afterwards avoid both collisions and head-up/down movements (i.e., teaches solution for the problem). Additionally note, [0020-22], especially [0022] teaches determining modifications to make to the cutting path of a laser cutter, i.e., a set of machining directions.) 

Although Garaas implicitly teaches solving for design problems such as to minimize production time, minimize the time required to detour around previously cut features, etc. (See [0005], [0121]),
Garaas does not explicitly disclose: 
[… determining one or more modifications that should be made to] a three-dimensional (3D) model of [the product based on] a design problem statement for the product and [the set of machining directions;] modifying the 3D model of the product based on the one or more modifications; [and generating a design solution for the product] based on the modified 3D model.  

Tramel explicitly teaches: 
[… determining one or more modifications that should be made to] a three-dimensional (3D) model of [the product based on] a design problem statement for the product and [the set of machining directions;] modifying the 3D model of the product based on the one or more modifications; [and generating a design solution for the product] based on the modified 3D model. (abstract, [0014-16], [0029-30] teach designing and manufacturing a part or product via 3D modeling; Fig. 4 & [0040] teach with the design, the part may be manufactured and then inspected, for example via the CMM system 38. In one embodiment, the CAD system 32 may automatically generate CMM code. The code may include travel paths, a complete measurement plan, allowable variations, for example, in geometry, and so on; For the modification on the model of the product based on a design problem statement, see [0029] teaches a producibility advisor system which may include or have access to a user-configurable set of design producibility rules 59 to aid in evaluating the producibility of a part or product design. The producibility rules 59 may include knowledge system rules suitable for deriving if a given design is producible based on current manufacturing capabilities, on design features, on the PMI, and so on. The design may be updated based on producibility advisor system metrics and reports. Fig. 4, [0040-41] and [0045] teach feedback loop(s) based design updating/improvements which enables the part or product to be manufactured more efficiently and accurately, thus teaching designing/updating design based on problems such as inadequate efficiency and accuracy. Additionally, see [0024] & [0042] teach modifying models with respect to the design processes. More specifically, see “The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models as described above with respect to the design processes 14. For example, the 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like. The CAD system 32 may provide for the creation and q and related information (e.g., views, drawings, annotations, notes, and so on). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information.”.)

Accordingly, as Garaas and Tramel are directed to CAD/CAM/computer based machine control technology, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method taught by Garaas by adding the additional step of updating the design of the part/product based on feedback regarding manufacturing producibility by inspection along with incorporating modification of models with respect to the design processes as doing so would have enabled implementation of a well-known technique to improve Garaas’s well-known operation optimization system/method in a predictable manner, such as, by specifically optimizing the design by providing an enhanced method/system for improving the design of the part/product and thus allowing the part/product to be manufactured more efficiently and accurately based on automatic inspection drawing conclusions based around machine capability for the part and updating the design to solve those, as evident in Tramel, Fig. 4, [0024], [0040-42] and [0045]. 

While Garaas teaches determination of modifications to the laser cutter path, i.e., a set of machining directions as cited above, and while Tramel teaches modifying 2D or 3D models with respect to the design processes as above (Tramel, [0024], [0042] etc.), 
Garaas and Tramel do not explicitly disclose the 3D model modification to be based on the set of machining directions. 
Berger explicitly teaches the 3D model modification to be based on the set of machining directions.  (See abstract - automatically modifying a computer model of an object to comply with a manufacturing constraint for production of the object. In one embodiment, the invention uses a voxel-based approach to automatically modify an arbitrarily-shaped model at any stage of the design process. For example, a method of the invention automatically modifies a model of a molded object to comply with a draft angle requirement. Among many relevant paras in description, see [0072] - FIGS. 1A and 1B demonstrate an exemplary application of a method for automatically modifying a model to enforce a minimum draft angle. FIG. 1A is a screenshot 100 of a 3D model 110 of an object, as well as a haptic/graphical user interface element (widget) 125 for automatically modifying the model 110 to enforce compliance with a minimum draft angle, relative to the parting curve 115 and parting direction 120 shown. The sides of the model 110 are parallel to the parting direction 120 and would not provide adequate draft for extraction of the object from a mold. [0074-75], [0077] similarly teach the same except relative to the parting curve 205, and parting direction for Fig. 2A-2D. Fig. 3, Fig. 4, and [0079], [0082], [0085-88] etc. continue teaching further details regarding model modifications for compliance with exemplary manufacturing constraints including parting directions at any stage of the design process.)
Accordingly, as Garaas, Tramel, and Berger are directed to CAD/CAM/computer based machine control technology, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method including the additional step of updating the design of the part/product based on feedback regarding manufacturing producibility by inspection along with modification of models with respect to the design processes as taught by Garaas and Tramel to have incorporated the ability to modify the model of the object to be based on (i.e., to comply with) certain manufacturing constraints as taught by Berger as doing so would have enabled implementation of a well-known technique to improve Garaas and Tramel’s well-known system/method of modifying tool path/direction to comply with design problem statement by utilizing model modification in a predictable manner using Berger’s well-known practice in the art of also modifying models to comply with manufacturing constraints to provide users with flexibility to make changes during any stage of the design process, as evident in Berger, abstract, Fig. 1-4 and relevant description, and also [0012], [0025] etc. 


Regarding claim 3, Garaas, Tramel, and Berger teach all the elements of claim 1.
Garaas further teaches:
wherein determining the set of machining directions comprises: performing one or more ray casting operations for a first point located on a boundary of the 3D model of the product; ([0007] teaches closed features, which are the boundary of the part to be produced; [0016-19], [0052-54] teach identifying locations to be avoided when moving the current head, which uses various approaches of rendering. [0057] teaches using ray casting for the rendering. Ray casting traces the path from a location along the direction of the ray in the material plane and determines intersections with the feature such as crossing boundaries (outlines). Fig. 5A, 5B and [0077-82] teach counting locations of intersections between the rays and any outlines of the feature detected upon casting rays.)
determining a first machining direction for the first point based, at least in part, on the one or more ray casting operations; ([0021-24], and [0026] teach the laser cutter can be detoured around features previously cut from a material by a laser cutting machine according to a pattern using the determined locations; [0052-54] teach identifying locations to be avoided when moving the current head, which uses various approaches of rendering. [0057] teaches using ray casting for the rendering. Ray casting traces the path from a location along the direction of the ray in the material plane and determines intersections with the feature such as crossing boundaries (outlines). Thus, it teaches determining machining direction based on the intersection point, for example, by identifying the point to be avoided for the laser cutter head movement.)
and adding the first machining direction to the set of machining directions. (See abstract that teaches “path” it is then “modified”; besides above, see [0026] teaches the “features” are then cut according to the nesting order “while detouring around the features” previously cut from the material. Thus, the above mentioned identified points/locations are added to the set of overall travel path/direction for the detouring around the features to happen. For both 4C and 5B, [0075] teaches the values (i.e., intersection points on boundary) can be used to plan and control movement of the cuter head.)

Regarding claim 4, Garaas, Tramel, and Berger teach all the elements of claim 3.
Garaas further teaches:
wherein determining the first machining direction for the first point further comprises determining that a ray intersects an offset boundary of the 3D model of the product at a first intersection point. (Besides above including [0057] teachings such as ray tracing identifying locations with the feature such as crossing boundaries (outlines), see exemplary Fig. 7B and [0101] teach the lateral movement path is transformed from a single straight segment 710, to a series of segments 701-709 that follow the outline of the feature. This lateral movement can be constructed by: (1) marking the entering and exiting locations 702 and 708 for a particular feature for the original rapid lateral movement 710; (2) determining a shortest direction of travel around the feature between the entering and exiting locations; (3) replacing the original rapid lateral segment 710 by a series of short segments that mimic the cutting movements that comprise the followed outline of the feature; and (4) dilating these segments away from the feature boundary to ensure a collision cannot occur between the cutter head and the previously cut feature. Here, the feature boundary is “an” offset boundary of the product (of a feature of the product); For both 4C and 5B, 6, 8, [0075] teaches the values (i.e., intersection points on boundary) can be used to plan and control movement of the cuter head. Additionally/alternatively, see [0014-15] teach nesting features and also determining a bounding box around each feature to be cut, and ensuring that the cutter head does not cross the bounding box. To do so with the ray tracing mechanism described here, the machining direction based on ray intersecting boundary will then include ray intersecting the bounding box as the offset boundary for the machining direction to be able to avoid that location/point later.)

Regarding claim 6, Garaas, Tramel, and Berger teach all the elements of claim 4.
Garaas further teaches:
wherein the offset boundary of the 3D model of the product comprises a boundary that is offset from the boundary of the 3D model of the product by a radius of the tool bit. ([0084-85] teach cutter head with capacitive sensor, for which the method can be augmented to handle such situations by considering a neighborhood of locations around the head position and directly under the laser cutter capacitive sensor. If the percentage of locations in the neighborhood that are considered exterior to the feature(s) exceeds some minimum threshold, then that head position can be considered safe for centering the laser cutter head. See “Such is the case with laser cutter heads that have the attached capacitive sensor 92 to determine a geometric relationship between the head the material, e.g., distance and location.” Thus, the minimum threshold here ensures the offset is a radius of the tool bit (and more, since the cutter head has to fit in that space). Also, [0099] teaches the lateral movement at a predetermine distance from the outline, wherein the predetermined distance ensures no collision between the cutter head and the feature. In this scenario, the tool bit radius is considered to be an exemplary predetermined distance (i.e. offset) to avoid collisions with the outline as the cutter moves along the path.)

Regarding claim 10, Garaas teaches: 
A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to perform the steps of: (Fig. 2 & [0118] teach processor 210 performing the methods.)
determining a set of machining directions for a tool bit of a manufacturing machine; ([0007] teaches a part is defined by a pattern of lines, straight or curved, that can be followed by the laser cutter head as specified by the instructions of the code. The lines of some features are closed so that the feature can be cut from of the material. Unclosed features, e.g., slits, along the edges of the pattern can also be cut; [0009] teaches g-code instructions to effect the execution of the job. CAM output is almost always specific for the laser cutter that performs the g-code instructions. Besides above, abstract, and claim 1 teach modification of a path of a cutter head of a laser cutting machine to cut features according to a pattern from a material. Thus, these teach a determination of a set of machining directions of the tool and then inventive ways to modify the directions as well.)
determining one or more modifications that should be made to … a product based on … the set of machining directions; and generating a design solution for the product ... (Fig. 5A, [0020], [0032], [0078-81] teach identification of problem locations based on ray casting (exemplary method) operations and [0086-89] teach after identifying features that can result in a collision (i.e., design problem for the set of machining directions), the detour path of the cutter head can be determined to avoid such areas, by adopting a "detour strategy". Optimally, the detour strategy avoids using slow head-up and head-down movements. The methods described afterwards avoid both collisions and head-up/down movements (i.e., teaches solution for the problem). Additionally note, [0020-22], especially [0022] teaches determining modifications to make to the cutting path of a laser cutter, i.e., a set of machining directions.)

Although Garaas implicitly teaches solving for design problems such as to minimize production time, minimize the time required to detour around previously cut features, etc. (See [0005], [0121]),
Garaas does not explicitly disclose: 
[… determining one or more modifications that should be made to] a three-dimensional (3D) model of [a product based on] a design problem statement for the product and [the set of machining directions;] modifying the 3D model of the product based on the one or more modifications; [and generating a design solution for the product] based on the modified 3D model.  
Tramel explicitly teaches: 
[… determining one or more modifications that should be made to] a three-dimensional (3D) model of [a product based on] a design problem statement for the product and [the set of machining directions;] modifying the 3D model of the product based on the one or more modifications; [and generating a design solution for the product] based on the modified 3D model. (abstract, [0014-16], [0029-30] teach designing and manufacturing a part or product via 3D modeling; Fig. 4 & [0040] teach with the design, the part may be manufactured and then inspected, for example via the CMM system 38. In one embodiment, the CAD system 32 may automatically generate CMM code. The code may include travel paths, a complete measurement plan, allowable variations, for example, in geometry, and so on; For the modification on the model of the product based on a design problem statement, see [0029] teaches a producibility advisor system which may include or have access to a user-configurable set of design producibility rules 59 to aid in evaluating the producibility of a part or product design. The producibility rules 59 may include knowledge system rules suitable for deriving if a given design is producible based on current manufacturing capabilities, on design features, on the PMI, and so on. The design may be updated based on producibility advisor system metrics and reports. Fig. 4, [0040-41] and [0045] teach feedback loop(s) based design updating/improvements which enables the part or product to be manufactured more efficiently and accurately, thus teaching designing/updating design based on problems such as inadequate efficiency and accuracy. Additionally, see [0024] & [0042] teach modifying models with respect to the design processes. More specifically, see “The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models as described above with respect to the design processes 14. For example, the 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like. The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, and so on). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information.”.)
Accordingly, as Garaas and Tramel are directed to CAD/CAM/computer based machine control technology, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method taught by Garaas by adding the additional step of updating the design of the part/product based on feedback regarding manufacturing producibility by inspection along with incorporating modification of models with respect to the design processes as doing so would have enabled implementation of a well-known technique to improve Garaas’s well-known operation optimization system/method in a predictable manner, such as, by specifically optimizing the design by providing an enhanced method/system for improving the design of the part/product and thus allowing the part/product to be manufactured more efficiently and accurately based on automatic inspection drawing conclusions based around machine capability for the part and updating the design to solve those, as evident in Tramel, Fig. 4, [0024], [0040-42] and [0045]. 

While Garaas teaches determination of modifications to the laser cutter path, i.e., a set of machining directions as cited above, and while Tramel teaches modifying 2D or 3D models with respect to the design processes as above (Tramel, [0024], [0042] etc.), 
Garaas and Tramel do not explicitly disclose the 3D model modification to be based on the set of machining directions. 
Berger explicitly teaches the 3D model modification to be based on the set of machining directions.  (See abstract - automatically modifying a computer model of an object to comply with a manufacturing constraint for production of the object. In one embodiment, the invention uses a voxel-based approach to automatically modify an arbitrarily-shaped model at any stage of the design process. For example, a method of the invention automatically modifies a model of a molded object to comply with a draft angle requirement. Among many relevant paras in description, see [0072] - FIGS. 1A and 1B demonstrate an exemplary application of a method for automatically modifying a model to enforce a minimum draft angle. FIG. 1A is a screenshot 100 of a 3D model 110 of an object, as well as a haptic/graphical user interface element (widget) 125 for automatically modifying the model 110 to enforce compliance with a minimum draft angle, relative to the parting curve 115 and parting direction 120 shown. The sides of the model 110 are parallel to the parting direction 120 and would not provide adequate draft for extraction of the object from a mold. [0074-75], [0077] similarly teach the same except relative to the parting curve 205, and parting direction for Fig. 2A-2D. Fig. 3, Fig. 4, and [0079], [0082], [0085-88] etc. continue teaching further details regarding model modifications for compliance with exemplary manufacturing constraints including parting directions at any stage of the design process.)
Accordingly, as Garaas, Tramel, and Berger are directed to CAD/CAM/computer based machine control technology, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method including the additional step of updating the design of the part/product based on feedback regarding manufacturing producibility by inspection along with modification of models with respect to the design processes as taught by Garaas and Tramel to have incorporated the ability to modify the model of the object to be based on (i.e., to comply with) certain manufacturing constraints as taught by Berger as doing so would have enabled implementation of a well-known technique to improve Garaas and Tramel’s well-known system/method of modifying tool path/direction to comply with design problem statement by utilizing model modification in a predictable manner using Berger’s well-known practice in the art of also modifying models to comply with manufacturing constraints to provide users with flexibility to make changes during any stage of the design process, as evident in Berger, abstract, Fig. 1-4 and relevant description, and also [0012], [0025] etc. 

Regarding claim 12, Garaas, Tramel, and Berger teach all the elements of claim 10.
Garaas further teaches:
wherein determining the set of machining directions comprises: performing one or more ray casting operations for a first point located on a boundary of the 3D model of the product; ([0007] teaches closed features, which are the boundary of the part to be produced; [0016-19], [0052-54] teach identifying locations to be avoided when moving the current head, which uses various approaches of rendering. [0057] teaches using ray casting for the rendering. Ray casting traces the path from a location along the direction of the ray in the material plane and determines intersections with the feature such as crossing boundaries (outlines). Fig. 5A, 5B and [0077-82] teach counting locations of intersections between the rays and any outlines of the feature detected upon casting rays.)
determining a first machining direction for the first point based, at least in part, on the one or more ray casting operations; ([0021-24], and [0026] teach the laser cutter can be detoured around features previously cut from a material by a laser cutting machine according to a pattern using the determined locations; [0052-54] teach identifying locations to be avoided when moving the current head, which uses various approaches of rendering. [0057] teaches using ray casting for the rendering. Ray casting traces the path from a location along the direction of the ray in the material plane and determines intersections with the feature such as crossing boundaries (outlines). Thus, it teaches determining machining direction based on the intersection point, for example, by identifying the point to be avoided for the laser cutter head movement.)
and adding the first machining direction to the set of machining directions. (See abstract that teaches “path” it is then “modified”; besides above, see [0026] teaches the “features” are then cut according to the nesting order “while detouring around the features” previously cut from the material. Thus, the above mentioned identified points/locations are added to the set of overall travel path/direction for the detouring around the features to happen. For both 4C and 5B, [0075] teaches the values (i.e., intersection points on boundary) can be used to plan and control movement of the cuter head.)

Regarding claim 13, Garaas, Tramel, and Berger teach all the elements of claim 12.
Garaas further teaches:
wherein performing the one or more ray casting operations comprises casting a ray that starts at point p and intersects an offset boundary of the 3D model of the product at a first intersection point, wherein point p is located on the offset boundary of the 3D model of the product and corresponds to the first point on the boundary of the 3D model of the product, (Fig. 4C, 5B, 6 etc. illustrates ray tracing intersecting point(s) on the offset boundary. Further details are in [0014-15], [0057-58] etc. as cited below. Note, under broadest reasonable interpretation, the claimed intersection point on the boundary is the point p (ray’s starting point). See Fig. 8, 604, where a portion of a ray starts from the right corner of boundary/box 800 and goes towards another boundary of the feature 602.) wherein the first machining direction is further determined based, at least in part, on point p and the first intersection point. (Besides above including [0057] teachings such as ray tracing identifying locations with the feature such as crossing boundaries (outlines), see exemplary Fig. 7B and [0101] teach the lateral movement path is transformed from a single straight segment 710, to a series of segments 701-709 that follow the outline of the feature. This lateral movement can be constructed by: (1) marking the entering and exiting locations 702 and 708 for a particular feature for the original rapid lateral movement 710; (2) determining a shortest direction of travel around the feature between the entering and exiting locations; (3) replacing the original rapid lateral segment 710 by a series of short segments that mimic the cutting movements that comprise the followed outline of the feature; and (4) dilating these segments away from the feature boundary to ensure a collision cannot occur between the cutter head and the previously cut feature. Here, the feature boundary is “an” offset boundary of the product (of a feature of the product); For both 4C and 5B, [0075] teaches the values (i.e., intersection points on boundary) can be used to plan and control movement of the cuter head. Additionally/alternatively, see [0014-15] teach nesting features and also determining a bounding box around each feature to be cut, and ensuring that the cutter head does not cross the bounding box. To do so with the ray tracing mechanism described here, the machining direction based on ray intersecting boundary will then include ray intersecting the bounding box as the offset boundary for the machining direction to be able to avoid that location/point later.)

Regarding claim 15, Garaas, Tramel, and Berger teach all the elements of claim 13.
Garaas further teaches:
wherein the offset boundary of the 3D model of the product comprises a boundary that is offset from the boundary of the 3D model of the product by a radius of the tool bit. ([0084-85] teach cutter head with capacitive sensor, for which the method can be augmented to handle such situations by considering a neighborhood of locations around the head position and directly under the laser cutter capacitive sensor. If the percentage of locations in the neighborhood that are considered exterior to the feature(s) exceeds some minimum threshold, then that head position can be considered safe for centering the laser cutter head. See “Such is the case with laser cutter heads that have the attached capacitive sensor 92 to determine a geometric relationship between the head the material, e.g., distance and location.” Thus, the minimum threshold here ensures the offset is a radius of the tool bit (and more, since the cutter head has to fit in that space). Also, [0099] teaches the lateral movement at a predetermine distance from the outline, wherein the predetermined distance ensures no collision between the cutter head and the feature. In this scenario, the tool bit radius is considered to be an exemplary predetermined distance (i.e. offset) to avoid collisions with the outline as the cutter moves along the path.)

Regarding claim 19, Garaas teaches: 
A computing system for designing a product for manufacture by a manufacturing machine, comprising: a memory that includes a design engine; and a processor that is coupled to the memory and, upon executing the design engine, performs the steps of: (Fig. 2, [0118], and [0041] teach processor 210 performing the methods. Also [0041] teaches a method 200 performed in a processer 210 to determine if a location is interior or exterior to the feature, as described in detail below. The processor includes memory and input/output interfaces as known in the art. The memory can store an array of the locations with associated values as described herein.)
determining a set of machining directions for a tool bit of a manufacturing machine; ([0007] teaches a part is defined by a pattern of lines, straight or curved, that can be followed by the laser cutter head as specified by the instructions of the code. The lines of some features are closed so that the feature can be cut from of the material. Unclosed features, e.g., slits, along the edges of the pattern can also be cut; [0009] teaches g-code instructions to effect the execution of the job. CAM output is almost always specific for the laser cutter that performs the g-code instructions. Besides above, abstract, and claim 1 teach modification of a path of a cutter head of a laser cutting machine to cut features according to a pattern from a material. Thus, these teach a determination of a set of machining directions of the tool and then inventive ways to modify the directions as well.)
determining one or more modifications that should be made to … the product based on … the set of machining directions; and generating a design solution for the product ... (Fig. 5A, [0020], [0032], [0078-81] teach identification of problem locations based on ray casting (exemplary method) operations and [0086-89] teach after identifying features that can result in a collision (i.e., design problem for the set of machining directions), the detour path of the cutter head can be determined to avoid such areas, by adopting a "detour strategy". Optimally, the detour strategy avoids using slow head-up and head-down movements. The methods described afterwards avoid both collisions and head-up/down movements (i.e., teaches solution for the problem). Additionally note, [0020-22], especially [0022] teaches determining modifications to make to the cutting path of a laser cutter, i.e., a set of machining directions.)

Although Garaas implicitly teaches solving for design problems such as to minimize production time, minimize the time required to detour around previously cut features, etc. (See [0005], [0121]),
Garaas does not explicitly disclose: 
[… determining one or more modifications that should be made to] a three-dimensional (3D) model of [the product based on] a design problem statement for the product and [the set of machining directions;] modifying the 3D model of the product based on the one or more modifications; [and generating a design solution for the product] based on the modified 3D model.  

Tramel explicitly teaches: 
[… determining one or more modifications that should be made to] a three-dimensional (3D) model of [the product based on] a design problem statement for the product and [the set of machining directions;] modifying the 3D model of the product based on the one or more modifications; [and generating a design solution for the product] based on the modified 3D model. (abstract, [0014-16], [0029-30] teach designing and manufacturing a part or product via 3D modeling; Fig. 4 & [0040] teach with the design, the part may be manufactured and then inspected, for example via the CMM system 38. In one embodiment, the CAD system 32 may automatically generate CMM code. The code may include travel paths, a complete measurement plan, allowable variations, for example, in geometry, and so on; For the modification on the model of the product based on a design problem statement, see [0029] teaches a producibility advisor system which may include or have access to a user-configurable set of design producibility rules 59 to aid in evaluating the producibility of a part or product design. The producibility rules 59 may include knowledge system rules suitable for deriving if a given design is producible based on current manufacturing capabilities, on design features, on the PMI, and so on. The design may be updated based on producibility advisor system metrics and reports. Fig. 4, [0040-41] and [0045] teach feedback loop(s) based design updating/improvements which enables the part or product to be manufactured more efficiently and accurately, thus teaching designing/updating design based on problems such as inadequate efficiency and accuracy. Additionally, see [0024] & [0042] teach modifying models with respect to the design processes. More specifically, see “The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models as described above with respect to the design processes 14. For example, the 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like. The CAD system 32 may provide for the creation and q and related information (e.g., views, drawings, annotations, notes, and so on). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information.”.)
Accordingly, as Garaas and Tramel are directed to CAD/CAM/computer based machine control technology, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method taught by Garaas by adding the additional step of updating the design of the part/product based on feedback regarding manufacturing producibility by inspection along with incorporating modification of models with respect to the design processes as doing so would have enabled implementation of a well-known technique to improve Garaas’s well-known operation optimization system/method in a predictable manner, such as, by specifically optimizing the design by providing an enhanced method/system for improving the design of the part/product and thus allowing the part/product to be manufactured more efficiently and accurately based on automatic inspection drawing conclusions based around machine capability for the part and updating the design to solve those, as evident in Tramel, Fig. 4, [0024], [0040-42] and [0045]. 

While Garaas teaches determination of modifications to the laser cutter path, i.e., a set of machining directions as cited above, and while Tramel teaches modifying 2D or 3D models with respect to the design processes as above (Tramel, [0024], [0042] etc.), 
Garaas and Tramel do not explicitly disclose the 3D model modification to be based on the set of machining directions. 
Berger explicitly teaches the 3D model modification to be based on the set of machining directions.  (See abstract - automatically modifying a computer model of an object to comply with a manufacturing constraint for production of the object. In one embodiment, the invention uses a voxel-based approach to automatically modify an arbitrarily-shaped model at any stage of the design process. For example, a method of the invention automatically modifies a model of a molded object to comply with a draft angle requirement. Among many relevant paras in description, see [0072] - FIGS. 1A and 1B demonstrate an exemplary application of a method for automatically modifying a model to enforce a minimum draft angle. FIG. 1A is a screenshot 100 of a 3D model 110 of an object, as well as a haptic/graphical user interface element (widget) 125 for automatically modifying the model 110 to enforce compliance with a minimum draft angle, relative to the parting curve 115 and parting direction 120 shown. The sides of the model 110 are parallel to the parting direction 120 and would not provide adequate draft for extraction of the object from a mold. [0074-75], [0077] similarly teach the same except relative to the parting curve 205, and parting direction for Fig. 2A-2D. Fig. 3, Fig. 4, and [0079], [0082], [0085-88] etc. continue teaching further details regarding model modifications for compliance with exemplary manufacturing constraints including parting directions at any stage of the design process.)
Accordingly, as Garaas, Tramel, and Berger are directed to CAD/CAM/computer based machine control technology, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method including the additional step of updating the design of the part/product based on feedback regarding manufacturing producibility by inspection along with modification of models with respect to the design processes as taught by Garaas and Tramel to have incorporated the ability to modify the model of the object to be based on (i.e., to comply with) certain manufacturing constraints as taught by Berger as doing so would have enabled implementation of a well-known technique to improve Garaas and Tramel’s well-known system/method of modifying tool path/direction to comply with design problem statement by utilizing model modification in a predictable manner using Berger’s well-known practice in the art of also modifying models to comply with manufacturing constraints to provide users with flexibility to make changes during any stage of the design process, as evident in Berger, abstract, Fig. 1-4 and relevant description, and also [0012], [0025] etc. 

Claims 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garaas (US 20140005819 A1) in view of Tramel (US 20180239334 A1) in further view of Berger (US 20050154481 A1) in further view of PANZARELLA MICHAEL J et al. (WO 2015127271 A1) hereinafter Hyatt.

Regarding claim 2, Garaas, Tramel, and Berger teach all the elements of claim 1.
While Garaas teaches moving a laser cutter according to a pattern to cut features from a sheet of material (i.e., subtractive machining), and more particularly to moving the laser cutter along detours so as to avoid collisions between the cutter head and features previously cut from the material (see [0001]) and the controller moving the cutter head laterally, up/down etc. directions (see [0042], and [0052]), 

Garaas, Tramel, and Berger do not explicitly disclose:
wherein the manufacturing machine comprises a 5-axis subtractive manufacturing machine.
Hyatt explicitly teaches:
wherein the manufacturing machine comprises a 5-axis subtractive manufacturing machine. (see title, abstract, [0001], [0003-04] etc. teach subtractive machining; see [0057] teaches methods are performed using a computer numerically controlled machine such as a five-axis, vertical machine tool or other machine tools having different orientations or numbers of axes; see [0057-58] teach various rotational directions of the tool movement; [0057-58] teach the tool retainer maybe rotated, the spindle maybe movable, the workpiece retainers maybe rotatable about various axes respectively. Any of these components may move in various axes for the machine to be capable of moving.)
Accordingly, as Garaas, Tramel, Berger, and Hyatt are directed to CAD/CAM/computer based machine control technology and as Hyatt’s CNC machining includes milling/cutting methods as well (See Hyatt, [0055]), it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method/system taught by Garaas, Tramel, and Berger by adding the additional capability of 5-axis  based tool rotational movement as taught by Hyatt as doing so would have enabled implementation of a well-known technique to improve Garaas, Tramel and Berger’s well-known system/method in a predictable manner, such as, by providing an enhanced method/system for improving the machine’s capability to move within a 3D space in less than or greater than six axes in a flexible manner, as evident in Hyatt, [0057-58]. 

Regarding claim 11, Garaas, Tramel, and Berger teach all the elements of claim 10.
While Garaas teaches moving a laser cutter according to a pattern to cut features from a sheet of material (i.e., subtractive machining), and more particularly to moving the laser cutter along detours so as to avoid collisions between the cutter head and features previously cut from the material (see [0001]) and the controller moving the cutter head laterally, up/down etc. directions (see [0042], and [0052]), 

Garaas, Tramel, and Berger do not explicitly disclose:
wherein the manufacturing machine comprises a 5-axis subtractive manufacturing machine comprising the tool bit, a tool head, and a table, wherein different machining directions are achieved by tilting the tool head or the table.

Hyatt explicitly teaches:
wherein the manufacturing machine comprises a 5-axis subtractive manufacturing machine (see title, abstract, [0001], [0003-04] etc. teach subtractive machining; see [0057] teaches methods are performed using a computer numerically controlled machine such as a five-axis, vertical machine tool or other machine tools having different orientations or numbers of axes; see [0057-58] teach various rotational directions of the tool movement.) comprising the tool bit, a tool head, and a table, wherein different machining directions are achieved by tilting the tool head or the table. ([0048] & Fig. 2 teach 102 which is the tool bit; [0058] & Fig. 10 teach 106 which is the tool head and 110, 112, which are the workpiece retainers (i.e., tables/beds); [0057-58] teach the tool retainer maybe rotated, the spindle maybe movable, the workpiece retainers maybe rotatable about various axes respectively. Any of these components may move in various axes for the machine to be capable of moving.)

Accordingly, as Garaas, Tramel, Berger, and Hyatt are directed to CAD/CAM/computer based machine control technology and as Hyatt’s CNC machining includes milling/cutting methods as well (See Hyatt, [0055]), it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method/system taught by Garaas, Tramel, and Berger by adding the additional capability of 5-axis  based tool rotational movement as taught by Hyatt as doing so would have enabled implementation of a well-known technique to improve Garaas, Tramel and Berger’s well-known system/method in a predictable manner, such as, by providing an enhanced method/system for improving the machine’s capability to move within a 3D space in less than or greater than six axes in a flexible manner, as evident in Hyatt, [0057-58]. 

Regarding claim 20, Garaas, Tramel, and Berger teach all the elements of claim 19.
While Garaas teaches moving a laser cutter according to a pattern to cut features from a sheet of material (i.e., subtractive machining), and more particularly to moving the laser cutter along detours so as to avoid collisions between the cutter head and features previously cut from the material (see [0001]) and the controller moving the cutter head laterally, up/down etc. directions (see [0042], and [0052]), 

Garaas, Tramel, and Berger do not explicitly disclose:
wherein the manufacturing machine comprises a 5-axis subtractive manufacturing machine.
Hyatt explicitly teaches:
wherein the manufacturing machine comprises a 5-axis subtractive manufacturing machine. (see title, abstract, [0001], [0003-04] etc. teach subtractive machining; see [0057] teaches methods are performed using a computer numerically controlled machine such as a five-axis, vertical machine tool or other machine tools having different orientations or numbers of axes; see [0057-58] teach various rotational directions of the tool movement; [0057-58] teach the tool retainer maybe rotated, the spindle maybe movable, the workpiece retainers maybe rotatable about various axes respectively. Any of these components may move in various axes for the machine to be capable of moving.)
Accordingly, as Garaas, Tramel, Berger, and Hyatt are directed to CAD/CAM/computer based machine control technology and as Hyatt’s CNC machining includes milling/cutting methods as well (See Hyatt, [0055]), it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the tool path design and control method/system taught by Garaas, Tramel, and Berger by adding the additional capability of 5-axis  based tool rotational movement as taught by Hyatt as doing so would have enabled implementation of a well-known technique to improve Garaas, Tramel and Berger’s well-known system/method in a predictable manner, such as, by providing an enhanced method/system for improving the machine’s capability to move within a 3D space in less than or greater than six axes in a flexible manner, as evident in Hyatt, [0057-58]. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Allowable Subject Matter
Claim(s) 5, 7-9 and 14, 16-18 is/are objected to as being dependent upon a rejected base claim as addressed above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding the currently written claim 5, two more prior arts have been identified as closest prior arts: 
Sullivan (US 20100085357 A1): [0095], [0103] and Fig. 3 teach if the current intersection point passes the z-test, then processing proceeds to lighting calculations 380. From the ray coordinate of the intersection point, the intersection point in cell coordinates is determined by R.sub.s=R.sub.f+t'(R.sub.b-R.sub.f). For conventional Phong shading, the surface normal vector, N, is determined at the intersection point, R.sub.s, from the reconstruction kernel. The lighting calculation is then performed conventionally.
Seiler (US 6680735 B1): Fig. 1 and L13-19 teach a curved line 103 represents a "surface" or boundary between two different types of material represented by the volume data set, e.g., the interface between bone and muscle, or perhaps the surface between skin and air. Because voxel V.sub.1 happens to be located on this boundary, the magnitude of the gradient is large, and the gradient itself approximates a normal vector to this surface or boundary.

However, none of the above two closest prior arts teach a normal vector to the boundary at an intersection point that is relevant to determination of any machining directions. 

Accordingly, the prior arts considered in the prosecution history such as Garaas (US 20140005819 A1), Tramel (US 20180239334 A1), Anand (US 20170372480 A1), Berger (US 20050154481 A1), Sullivan (US 20100085357 A1), and Seiler (US 6680735 B1) alone or in combination, do not teach or suggest the inclusion of the additional limitations/functionalities, for example: 
wherein determining the first machining direction for the first point further comprises determining a first vector that is normal to the offset boundary at the first intersection point. 

Claim 14 includes similar limitations. 

Regarding the currently written claim 7, another prior art has been identified as a closest prior art: 
El-Wardany (US 20090112354 A1): See Fig. 5A-5B, and [0019-22] teach a temperature scale 92 which indicates high temperatures with vertical lines, medium temperatures with horizontal lines, and lower temperatures with diagonal lines. As shown in FIGS. 5a and 5b, the positive rake angle of FIG. 5a results in a hotter tool and work piece than the negative rake angle of FIG. 5b. The positive rake angle may also undesirably cause the formation of cracks 90 on the surface of the workpiece 82, while fewer, or no cracks are formed with the negative rake angle in FIG. 5b. It may therefore be desirable to select a negative rake angle in step 46 to prevent the formation of cracks on the surface of a workpiece, and to prevent a tool and workpiece from becoming excessively hot.
However, the above closest prior art is not relevant to the determination of any machining directions based on any directions of heat diffusion. More specifically, the temperature scaling is not same as the heat diffusion required by the claim language and the art also does not teach or suggest directing any heat diffusion away from the boundary of a model.  

Accordingly, the prior arts considered in the prosecution history such as Garaas (US 20140005819 A1), Tramel (US 20180239334 A1), Anand (US 20170372480 A1), Berger (US 20050154481 A1), and El-Wardany (US 20090112354 A1), alone or in combination, do not teach or suggest the inclusion of the additional limitations/functionalities, for example: 
wherein determining the set of machining directions comprises determining a first machining direction for a first point on a boundary of the 3D model of the product based on at least one direction of heat diffusion that is directed away from the boundary of the 3D model of the product. 

Claim 16 includes similar limitations. 

Claims 8 and 9 depend from claim 7 and claims 17 and 18 depend from claim 16. 

Response to arguments
Applicant's remarks and arguments filed 04/14/2022 have been fully considered. See below for further details. 
Applicant’s arguments regarding the prior art rejection are fully considered, and have been deemed to be persuasive as detailed below. 
Applicant’s main argument entails below from page 7 of applicant remarks:
“Claim 1, as amended, recites the limitations of determining one or more modifications that should be made to a three-dimensional (3D) model of a product based on a set of machining directions. None of the references cited by the Examiner teaches or suggests these limitations. Therefore, no logical combination of the cited references can teach or suggest each and every limitation of amended claim 1.”
Applicant’s above argument is then broken down into several notable supporting arguments spanning from applicant remarks page 8 to page 10. See below, for example.  
Towards the end of page 8 of remarks continuing to page 9, applicant states, “Because neither Garaas nor Tramel discloses the idea of determining one or more modifications that should be made to a 3D model, the combination of these references necessarily fails to disclose the limitations of determining one or more modifications that should be made to a 3D model based on machining directions, as now recited in amended claim 1.”
Towards the end of page 9 of remarks continuing to page 10, applicant states, “Garaas discloses only the idea of determining modifications to make to a set of machining directions. Garaas does not teach or suggest determining modifications to make to a model based on the set of machining directions.”
In response, examiner agrees that the model modification based on a set of machining directions portion of the amended claim language is not taught or suggested by Garaas and/or Tramel.
Considering the above determination, a new art, Berger has been introduced in the above rejection (thus a new combination of arts) necessitated by amendment and relevant arguments. See the detailed citations in the above rejection. 

All the citations and rejections for the other independent claims 10 and 19 along with the dependent claims have been updated and further clarified accordingly by examiner.
	
	Note, several claims in this office action remain declared as to include allowable subject matter, incorporating those to the independent claim(s) accordingly will place the application in condition for allowance. 

Accordingly, claims 1-4, 6, 10-13, 15, and 19-20 are not patentable over prior art(s).

Suggestions:
As stated in earlier office actions, to move the prosecution forward, examiner recommends applicant to provide further amendments with inventive features that may help overcome the current rejection based on further search and consideration.
Also, several dependent claims have been indicated to have allowable subject matter in the previous office action, which if incorporated within the independent claim(s) accordingly along with any intervening claim(s) would make the claim(s) allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZENG; Jun et al. (US 20180040131 A1): This art discusses, for example, three-dimensional (3D) models of objects are combined for additive manufacturing. Two-dimensional (2D) slices are determined for each 3D model. If the 2D slices are determined to be complete, the 2D slices are combined according to a Boolean operation to generate combined 2D slices printable by an additive manufacturing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M-T, R: 2-6 pm (approximately).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117   

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117